Citation Nr: 0737754	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  03-32 165A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.   Entitlement to an increased initial rating for left foot 
pes planus, currently evaluated  at 30 percent.  

2.  Entitlement to an increased initial rating for right foot 
pes planus, currently evaluated  at 30 percent.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel
INTRODUCTION

The veteran served on active duty from July 1984 to January 
1987. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Reno, Nevada, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted service connection and 
assigned a 10 percent rating for a bilateral foot disorder.  
The veteran filed a timely appeal with respect to that 
rating.  During the course of the appeal, the evaluation for 
the foot disorder was increased twice, to separate 20 percent 
evaluations for pes planus from January 28, 2003, and to 
separate 30 percent evaluations from April 26, 2006.   

A hearing on these matters was held at the RO before the 
undersigned Veterans Law Judge in January 2005.  In April 
2005, the Board remanded the case for further development.

During the pendency of the veteran's appeal, increased 
ratings were awarded.  The United States Court of Appeals for 
Veterans Claims (Court) has held that on a claim for an 
original or increased rating, the claimant will generally be 
presumed to be seeking the maximum benefit allowed by law or 
regulations, and it follows that such a claim remains in 
controversy where less than the maximum benefit is awarded.  
AB v. Brown, 6 Vet. App. 35, 38 (1993).   The Court further 
held that, where a claimant has filed a notice of 
disagreement as to a RO decision assigning a particular 
rating, a subsequent RO decision awarding a higher rating, 
but less than the maximum available benefit, does not 
abrogate the appeal.  Id.  Thus, the issue remains in 
appellate status. 


FINDINGS OF FACT

1.  For the period prior to January 28, 2003, the veteran's 
service connected pes planus of the right and left foot was 
no more than a moderate, manifested by complaints of heel 
pain that responded well to orthopedic appliances.  There was 
no evidence of a severe bilateral impairment manifested by 
marked deformity, indication of swelling on use, or 
characteristic callosities.   

2.  For the period from January 29, 2003, to April 25, 2006, 
pes planus of the left foot resulted in severe impairment, 
manifested by marked deformity, painful manipulation and use, 
swelling upon use, and characteristic callosities.  
Pronounced disability was not exhibited.

3.  For the period from January 29, 2003, to April 25, 2006, 
pes planus of the right foot resulted in severe impairment, 
manifested by marked deformity, painful manipulation and use, 
swelling upon use, and characteristic callosities.  
Pronounced disability was not exhibited.

4.  For the period from April 26, 2006, pes planus of the 
left foot resulted in pronounced impairment, manifested by 
marked pronation and pain unalleviated by surgical 
intervention or orthopedic appliances; loss of use of the 
foot was not exhibited.  

5.  For the period from April 26, 2006, pes planus of the 
right foot resulted in pronounced impairment, manifested by 
marked pronation and pain unalleviated by surgical 
intervention or orthopedic appliances; loss of use of the 
foot was not exhibited.  


CONCLUSIONS OF LAW

1.  For the period prior to January 28, 2003, the criteria 
for a rating in excess of 10 percent for bilateral pes planus 
were not met.  38 U.S.C.A. §§ 1155, 5103- 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.14, Diagnostic Code 5276 (2007). 

2.  For the period from January 29, 2003, through April 25, 
2006, the criteria for rating in excess of 20 percent for pes 
planus of the left foot were not met.  38 U.S.C.A.          
§§ 1155, 5103- 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-
4.14, Diagnostic Code 5276 (2007).

3.  For the period from January 29, 2003, through April 25, 
2006, the criteria for rating in excess of 20 percent for pes 
planus of the right foot were not met.  38 U.S.C.A.     §§ 
1155, 5103- 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 
Diagnostic Code 5276 (2007).

4.  For the period beginning April 26, 2006, the criteria for 
an evaluation in excess of 30 percent for pes planus of the 
left foot have not been met.  38 U.S.C.A.           §§ 1155, 
5103- 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 
Diagnostic Code 5276 (2007).

5.  For the period beginning April 26, 2006, the criteria for 
an evaluation in excess of 30 percent for pes planus of the 
right foot have not been met.  38 U.S.C.A.           §§ 1155, 
5103- 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 
Diagnostic Code 5276 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated November 2004, the RO satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Specifically, the RO notified the 
veteran of: information and evidence necessary to 
substantiate the claims for a higher initial evaluation; 
information and evidence that VA would seek to provide; and 
information and evidence that the veteran was expected to 
provide.  The veteran was instructed to submit any evidence 
in his possession that pertained to his claims.  The veteran 
responded in correspondence dated in April 2006 that he had 
nothing further to submit.  In July 2006, the RO also 
notified the veteran of the process by which initial 
disability ratings and effective dates are established.   

Since these claims are the appeal of an initial rating, fully 
satisfactory notice was delivered after it was adjudicated. 
 However, the RO subsequently readjudicated the claims based 
on all the evidence in December 2004.  The veteran was able 
to participate effectively in the processing of his claims. 
 There is no indication in the record or reason to believe 
that the ultimate decision of the originating agency on the 
merits of the claims would have been different had complete 
VCAA notice been provided at an earlier time.

VA has done everything reasonably possible to assist the 
veteran with respect to his claims in accordance with 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service medical 
records have been associated with the claims file.  All 
identified and available treatment records have been 
secured.  The veteran has been medically evaluated in 
conjunction with his claims.  The duties to notify and assist 
have been met.

Increased Initial Evaluations for Service-Connected Pes 
Planus of the Left and Right Foot.  

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
found in 38 C.F.R. Part 4.  Disability ratings are intended 
to compensate impairment in earning capacity due to a 
service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation 
of a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  38 
C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  When a reasonable doubt arises regarding the degree 
of disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3.  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In 
this case, however, because the appeal ensues from the 
veteran's disagreement with the evaluations assigned in 
connection with the original grant of service connection, the 
potential for the assignment of separate, or "staged" ratings 
for separate periods of time, based on the facts found, must 
be considered.  Fenderson v. West, 12 Vet. App. 119 (1999). 

Under Diagnostic Code 5276, a 10 percent evaluation is 
warranted for unilateral or bilateral moderate acquired pes 
planus with weight-bearing line over or medial to great toe, 
inward bowing of the tendon Achilles, pain on manipulation 
and use of the feet.  A 20 percent evaluation is warranted 
for severe unilateral pes planus  manifested by marked 
deformity (pronation, abduction, etc.), accentuated pain on 
manipulation and use, indications of swelling on use of the 
feet, and characteristic callosities.  A 30 percent 
evaluation is warranted for pronounced unilateral acquired 
pes planus manifested by marked pronation, extreme tenderness 
of plantar surfaces of the feet, marked inward displacement 
and severe spasm of the tendon Achilles on manipulation, not 
improved by orthopedic shoes or appliances.  38 C.F.R. § 
4.71a,  Diagnostic Code 5276.  

For the period prior to January 27, 2003.

The veteran's foot disorder carries a 10 percent rating for 
this period, based on a moderate level of severity.  The 
evidence does not show that a higher rating is warranted.  

In December 2001, the veteran indicated to a VA treatment 
provider that he had had bilateral foot pain since boot camp.  
He further indicated that he had used orthopedic inserts 
throughout the years, which had successfully alleviated his 
pain.  There are no other records of treatment for pes planus 
or related foot pain between December 28, 2001, and January 
28, 2003.  Service connection was granted by rating decision 
dated in February 2004, and a 10 percent rating was assigned 
from December 28, 2001.  

It appears from the record that the veteran's service-
connected pes planus was no more than moderate prior to 
January 28, 2003, manifested by pain alleviated with 
orthopedic insoles.  Prior to January 28, 2003, there were no 
reports of pain upon manipulation and use, swelling upon use, 
marked deformity, or characteristic callosities.  Thus, 
without documented evidence of such symptoms, an evaluation 
higher than 10 percent from December 28, 2001, to January 28, 
2003, was not warranted.  38 C.F.R. § 4.72, Diagnostic Code 
5276. 

For the period from January 28, 2003, to April 25, 2006.

For this period, the veteran's foot disability was 
recharacterized.  Separate ratings of 20 percent were granted 
for each foot.  While the evidence does show an increased 
level of severity for this period, it does not support a 
finding that the veteran's pes planus was more than severe.  

A VA examination dated January 28, 2003, diagnosed pes planus 
in both feet.  At that time, the veteran reported increased 
pain, particularly upon striking the heel while walking.  
Orthopedic insoles helped to alleviate some, but not all, of 
the pain.  The examiner noted visible pes planus upon 
standing.  Concurrent X-rays revealed "marked" pes planus 
with no other bony or soft tissue abnormalities.  A second VA 
examination conducted in May 2003 found no change in the 
veteran's symptoms.  

In January 2004, a private physician diagnosed plantar 
fasciitis as the cause of the veteran's heel pain.  By that 
time, orthotics were providing only minimal relief of the 
veteran's symptoms.

In July 2004, the veteran reported that his pain was becoming 
increasingly severe.  His orthotics were no longer providing 
relief, and he had recently observed calluses on his feet and 
swelling upon use.  An August 2004 VA podiatry consult 
confirmed the veteran's report, finding painful palpation of 
the feet and extreme tenderness on the soles of both feet 
that was only minimally alleviated by orthopedic appliances.  
The veteran could no longer stand for long periods of time 
without experiencing pain.  A partial plantar fasciectomy of 
the left foot was performed in November 2004.  

VA podiatry progress notes dated in February and March 2005 
noted marked increases in the veteran's pain.  Painful 
palpation continued to be evident, and the veteran reported 
that he was having at work, where he was required to stand 
for long periods of time.  Injections of Kenalog 40 and 
lidocaine were administered.

A June 2005 VA examination noted an antalgic gait and pain, 
which was attributed to plantar fasciitis.  There was no 
deviation of the calcaneus from straight line.  Right foot 
pronation was limited to 10 degrees of a possible 15, and 
supination was limited to 15 degrees of a possible 25.  Left 
foot pronation was limited to 10 degrees, and supination was 
limited to 20.  Pain on palpation and characteristic 
callosities were noted.  The examiner's opinion was that the 
veteran's pes planus was "mild."  

In July 2005, the veteran sought treatment from a private 
physician, Dr. K.  During his initial examination of the 
veteran, Dr. K. noted moderate pronation of the feet while 
weight bearing and significant pain and swelling.  There was 
no metatarsalgia.  In September 2005, Dr. K. performed 
orthotripsy (shock wave therapy) on both feet and prescribed 
night splints and daily orthopedic taping.  The evidence 
shows the surgical procedure and the orthopedic taping 
provided some relief of the veteran's pain until 
approximately November 2005.  By February 2006, Dr. K noted 
that the veteran was "completely foot" with continued pain.  
Neither orthotics nor orthopedic taping alleviated the 
veteran's symptoms.  In March 2006, pronation of both feet 
and pain upon palpation was reported.  The veteran discussed 
requesting a new assignment at work that would allow him to 
spend more time off of his feet.  

It appears from the record that the veteran's service-
connected pes planus was no more than severe between January 
28, 2003, and April 26, 2006, marked deformity, painful 
manipulation and use, swelling upon use, and characteristic 
callosities.  Prior to March 28, 2006, there were no reports 
of marked pronation and extreme tenderness of the plantar 
surfaces of the feet that were not improved by orthopedic 
shoes or appliances.  

However, after that date, the veteran's service-connected pes 
planus was manifested by marked pronation, extreme tenderness 
of the plantar surfaces of the feet unresolved by orthopedic 
appliances, pain and swelling upon use, and characteristic 
callosities.  The clinical evidence of record after April 
2006 presents a disability picture which is appropriately 
characterized as "pronounced."  However, there is no 
evidence to support such a characterization prior to that 
date.  Thus, an evaluation higher than 20 percent from 
January 28, 2003, to April 26, 2006, was not warranted.  
38 C.F.R. § 4.72, Diagnostic Code 5276. 

From April 26, 2006.

The veteran's currently assigned 30 percent rating for this 
period is the maximum schedular rating allowed under DC 5276.  
The evidence does not suggest that an extraschedular rating 
should be considered.  The Board does not have the authority 
to assign, in the first instance, a higher rating on an 
extraschedular basis under 38 C.F.R. § 3.321(b)(1), and given 
the circumstances of this case, there is no basis to refer 
the matter to designated VA officials for consideration of an 
extraschedular rating.  Bagwell v. Brown, 9 Vet. App. 377 
(1996).

Extraschedular ratings under 38 C.F.R. § 3.321(b)(1) are 
limited to cases in which there is an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular rating standards.  Such factors for an 
extraschedular rating are not present here.   

The Board also finds that no other potentially applicable 
diagnostic code affords the veteran a higher evaluation for 
service connected pes planus of the right and left foot 
either prior to, or from April 26, 2006.  Since the veteran's 
service-connected pes planus is rated separately for each 
foot, he is not entitled to a 50 percent rating for 
pronounced bilateral pes planus under Diagnostic Code 5276.  
Neither pes cavus nor malunion of the tarsal or metatarsal 
bones are shown in the medical evidence; thus, Diagnostic 
Codes 5278 and 5283 are not for application.  38 C.F.R. § 
4.72.   Similarly, there is no evidence of a separate foot 
injury that could be rated as moderately severe or severe 
under Diagnostic Code 5284.  Further, there is no actual loss 
of the foot that would allow a 40 percent evaluation under 
either Diagnostic Code 5283 or 5284.  

The Board recognizes that the Court of Appeals for Veterans 
Claims (Court), in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
held that where an evaluation is based on limitation of 
motion, the question of whether pain and functional loss are 
additionally disabling must be considered.  See 38 C.F.R. §§  
4.40, 4.45, 4.59.  The Court has further held that where a 
diagnostic code is not predicated on a limited range of 
motion alone, the provisions of 38 C.F.R.§§ 4.40 and 4.45, 
with respect to pain, do not apply.  See Johnson v. Brown, 9 
Vet. App. 7, 11 (1996).  Inasmuch as Diagnostic Code 5276 is 
not based on limitation of motion, the provisions of 38 
C.F.R. §§ 4.40, 4.45 and 4.59 do not apply. 

Summary

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his  
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign higher initial evaluations for service 
connected pes planus of the right and left foot.  Thus, the 
preponderance of the evidence is against the veteran's 
increased initial evaluation claims.  Gilbert v. Derwinski, 1  
Vet. App. 49, 54-56 (1990). 

ORDER

Entitlement to an initial increased rating for left foot pes 
planus is denied. 

Entitlement to an initial increased rating for right foot pes 
planus is denied. 




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


